Citation Nr: 1100520	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-06 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to December 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This claim was denied by the Board in a February 
2007 decision.  In February 2009, the parties (the Secretary of 
VA and the Veteran) filed a Joint Motion for Remand, which was 
granted by Order of the Court in February 2009.  Thereafter, the 
Board remanded the case in May 2009, and it is now before the 
Board again for appellate review. 

The Veteran testified before the undersigned, via 
videoconference, in March 2006.  A transcript of the hearing is 
associated with the claims file.


FINDING OF FACT

The Veteran's hepatitis C infection was a result of his 
intravenous (IV) drug use.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in 
May 2009.  The Court has held "that a remand by this Court or 
the Board confers on the Veteran or other claimant, as a matter 
of law, a right to compliance with the remand orders."  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of 
the remand was to achieve further development of the claim, 
namely to obtain VA treatment records dated after June 2004 and 
to schedule a VA examination.  A review of the post-remand record 
shows that VA treatment records through June 2009 were added to 
the file and that a VA examination was performed in July 2009.  
Therefore, the Board determines that the RO/AMC substantially 
complied with the Board's orders in the remand, and that the 
Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim, the 
information and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-
23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable AOJ 
decision on the claims for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was sent a 
VCAA notification letter in June 2004, prior to the initial 
unfavorable AOJ decision issued in December 2004.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such evidence 
for consideration.  The Board notes that the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Nevertheless, the Board finds no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the Board 
concludes herein that the preponderance of the evidence is 
against the Veteran's service connection claim, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, VA 
treatment records, and July 2005 and July 2009 VA examination 
reports were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The Veteran has not identified 
additional, relevant treatment records VA needs to obtain for an 
equitable adjudication of the claim.

With regard to the VA examinations, once VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the Board determines that 
neither VA opinion is sufficient.  In this regard, the Board 
notes that both examiners stated that they could not resolve the 
issue of whether the Veteran's hepatitis C was contracted during 
or after service without resort to mere speculation.  Under VA 
regulations and Court decisions, service connection may not be 
based on pure speculation or remote possibility.  See 38 C.F.R. § 
3.102; see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 
237, 241 (1993).  Service connection may also not be denied on 
the basis of speculation.  Such statements do not constitute 
opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 
(2007).  Therefore, neither the July 2005 or July 2009 VA 
examination reports are adequate for rating purposes.

In light of the above, the Board obtained an opinion from 
specialist in hepatitis C infection with the Veterans Health 
Administration (VHA).  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2010).  The specialist reviewed the claims file, 
documented all risk factors for hepatitis C infection presented, 
and offered a detailed opinion as to the likelihood that any 
given risk factor resulted in the Veteran contracting hepatitis 
C.  This opinion was clearly grounded in the facts of the case 
and the specialist's thorough knowledge of hepatitis C and the 
associated medical literature.  For these reasons, the Board 
finds that the July 2010 VHA opinion provides a sufficient basis 
for the Board's decision.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion for the issue on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

Thus, the Board concludes that the medical evidence of record is 
sufficient to adjudicate the Veteran's claim without further 
development and additional efforts to assist or notify the 
Veteran in accordance with VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method 
of establishing the second and/or third Caluza element is through 
a demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. 
App. 296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology; and (3) medical or, in 
certain circumstances lay evidence of a nexus between the present 
disability and the post-service symptomatology.  See Savage, 10 
Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence 
of in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

An injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death of 
the user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for a 
purpose other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d); see also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. 
§ 3.1(m).  VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's own 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See VAOPGCPREC 
7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); 
VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 
(February 10, 1998).

Risk factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such as 
tattoos, body piercing, acupuncture with non-sterile needles, 
shared toothbrushes or razor blades.   

At his March 2006 Board hearing and in documents of record, the 
Veteran contends that, while training to be a corpsman, he would 
receive practice shots with shared needles and was wounded with a 
knife while in a fight during service.  Therefore, he claims that 
service connection is warranted for hepatitis C.

In April 2003, VA treatment records reflect that the Veteran 
reported a risk factor of intravenous drug abuse from 1964 to 
1968.  Also in July 2003, it was noted that the Veteran had 
previously informed his physician that he used intravenous drugs 
from 1964 to 1968, but now wanted his physician to document that 
he may have misunderstood the question and did not use drugs.  

The Veteran's service treatment records are negative for 
complaints, treatment, testing, or a diagnosis of hepatitis C.  
Additionally, such records fail to document the Veteran's claimed 
knife wound or that he shared needles during his corpsman 
training.  Moreover, the Veteran's clinical evaluation at the 
time of his December 1965 discharge was normal.

Post-service treatment records from a VA Medical Center reflect 
that the Veteran tested positive for the hepatitis C antibody in 
December 2001.  He then underwent treatment and in March 2004, it 
was noted that the Veteran was receiving Interferon and Ribavirin 
treatments and his recent viral load was undetectable.  At the 
July 2005 VA examination, he was diagnosed with hepatitis C in 
remission with cirrhosis well compensated and no stigmata of 
liver disease.  Therefore, the Veteran meets the criterion of a 
current disability with regard to this claim. 

However, while the Veteran has a current diagnosis of hepatitis C 
in remission, the Board finds that the competent and probative 
evidence is against a relationship between the disorder and his 
military service.  As discussed above, the July 2005 and July 
2009 VA opinions are inadequate; therefore, the Board will not 
discuss these opinions further.  

The July 2010 VHA opinion identifies the Veteran's risk factors 
as IV drug use, sharing practice needles during corpsman 
training, being incarcerated for five years, working as a 
corpsman in the military and as an OR tech and nurse's aide for 
over 20 years, and sharing razors and toothbrushes during 
service.  Dr. STT reported that the last has been studied and not 
found to have a true scientific association with hepatitis C 
infection in a population of veterans.  The specialist then went 
on to say that the risk factor most strongly associated with 
hepatitis C is IV drug use, and that all other risk factors would 
be highly and significantly less probable than IV drug use.  Dr. 
STT did note the Veteran's July 2003 assertion that his initial 
report of IV drug use was incorrect, and indicated that if the 
Veteran did not use IV drugs, then the strongest risk factors 
were occupational exposures and incarceration.  However, upon 
considering the duration of occupational exposure out of service 
(over 20 years) as compared to in service (one year) and the 
post-service incarceration, Dr. STT concluded that it was less 
likely as not that the Veteran contracted hepatitis C during 
service.  Overall, Dr. STT found that the Veteran's hepatitis C 
infection resulted from IV drug use.   

The Veteran has not submitted any contradictory evidence except 
his own statements.  Under certain circumstances, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  However, in this case, even if the Veteran experienced 
symptoms associated with his hepatitis C infection, he is not 
competent to diagnose the cause of those symptoms.  In this 
regard, the Board notes that the first diagnosis with hepatitis C 
occurred in December 2001, approximately 35 years after 
separation from service, and had the Veteran been symptomatic and 
been competent to diagnose hepatitis C, the Board would have 
expected him to seek treatment at an earlier date.  Further, with 
regard to direct service connection generally, the Board 
determines that the lapse in time between service and the first 
diagnosis also weighs against the Veteran's claim.  The Board 
may, and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the Veteran has 
not complained of the malady at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  

Thus, the competent and probative evidence of record weighs 
against the Veteran's claim as it indicates that the cause of his 
hepatitis C infection is IV drug use.  To reiterate, IV drug is 
considered willful misconduct, and service connection for 
disability due to an act of willful misconduct is prohibited by 
law.  Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Thus, his claim must be denied.


ORDER

Service connection for hepatitis C is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


